On argument, order modified by providing that the third ballot of the group of six protested ballots, marked “ No. 3 ” by this court, be declared and adjudged to be entirely void, and that the canvass of the inspectors of election of the eighth district of the third ward of the city of New Rochelle, Westchester county, New York, of the Republican primary election held on April 5, 1932, be corrected so as to show one less vote for Caroline Valentine as Republican county committee woman from said district, making a total vote east for said Caroline Valentine of seventy-six votes, and as so modified affirmed. Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur.